      Case 2:17-cv-00805-JCH-CG Document 114 Filed 09/08/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW MEXICO

                    Before the Honorable Carmen E. Garza
                     Chief United States Magistrate Judge

                                   Clerk’s Minutes
                          Corona v. City of Clovis, et al.
                                 CV 17-805 JCH/CG
                                 September 4, 2020


Attorneys and Representatives for Plaintiff:           Daniel R. Lindsey
                                                       Jorge Ray Corona

Attorneys and Representatives for Defendants:          Cody R. Rogers
                                                       LeighAnn Melancon
                                                       Bryan Jones
                                                       Virginia King

Proceedings:        Settlement Conference

The parties participated in a Zoom Settlement Conference, at which time the parties
asked the Court to reset for more time to clarify issues. The Court instructed the parties
to confer, and to send the Court proposed dates to reset the settlement conference. The
Court will reset the settlement conference upon receipt of the parties’ proposed dates.

Clerk: crc
       9:00am – 10:55am
